Bloodworth, J.
“An extension of time by a creditor to his principal debtor is a sufficient consideration to support the indorsement of a note renewing the original debt. The court committed no error in striking defendant’s pleas and in directing a verdict against him.” Hollingshead v. American National Bank, 104 Ga. 250 (2) (30 S. E. 728). “The extension granted by the creditor in taking the joint promissory note of the defendants for the antecedent debt of one of them was sufficient consideration to support the promise of the other.” Jones v. Southern Mortgage Co., 23 Ga. App. 567 (99 S. E. 42). “An agreement by the president and cashier of the Bank of the United States that the indorser of a promissory note shall not.be liable on his indorsement, does not bind the bank. It is not the duty of the cashier and president to make such contracts; nor have they the power to bind the bank except in the discharge of their ordinary duties.” Bank of the United States v. Dunn, 31 U. S. (6 Peters) 51 (8 L. ed. 306). “ The president of a bank has no authority to promise that the maker of paper which he discounts as such president need not pay it or that the bank will not enforce it.” Swindell v. Bainbridge State Bank, 3 Ga. App. 370 (60 S. E. 16). “We know of no principle, nor has any decision been called to our attention which supports the proposition that a written promise may be defeated by proof of an oral agreement not to enforce it. The decisions are to the contrary.” Sasser v. McGovern, 11 Ga. App. 89 (74 S. E. 798). “ In a suit by a bank against endorsers of a note discounted for the accommodation of the drawer, the affidavit of defence was that ‘at and before the time that defendants endorsed the note,’ they inquired of 'the cashier and one of the directors of the bank whether it would be safe for them to endorse, and that these officers informed them that they considered the drawer perfectly good, and they would be safe in endorsing'; that the officers knew the representations to be false, and that they made them to deceive defendants, who would not have endorsed but for the representa*268tions. Held to be insufficient.” Mapes v. Second Nat. Bank, 80 Pa. 163. See, in this connection, Civil Code (1910), §4308; Crooker v. Hamilton, 3 Ga. App. 190 (3) (59 S. E. 722); Turner v. Strauss-Epstein Co., 20 Ga. App. 735 (3) (93 S. E. 234); Johnson v. Cobb, 100 Ga. 139 (28 S. E. 72); Thompson v. McKee, 5 Dakota, 172 (2) (37 N. W. 367).
Under the rulings in the foregoing eases the court did not err in striking the plea or in directing a verdict for the plaintiff.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.